DETAILED ACTION
Claims 1-6, 32, 34-39, 41, 42 and 44-58 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Claim Rejections - 35 USC § 112, para. 2-New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 is directed to a method of claim 1. However, claim 1 is directed to a composition.
Appropriate correction is required.
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 32, 34-39, 41, 42 and 44-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Kwaks (US Patent 8961978-previously cited), Ekiert et al. (Science, 2011-cited by the IDS), Kauvar (PGPUB 2014/0322210-previously cited), Yasugi et al. (PLoS Pathogens, 2013-cited by IDS), Horowitz (PGPUB 2012/0128671-cited by the IDS) and Weltzin et al. (Clin. Microbiol. Rev., 1999-cited by IDS).
	Kwaks describes the human IgG monoclonal antibody CR9114 and other antibodies which are capable of neutralizing influenza H1 and H3 virus; see Table 10 of col. 48. Also see Example 10 of col. 36 which describes the prophylactic activity of CR9114 against influenza B/Florida/04/2006 virus (Yamagata), indicating that the antibody is neutralizing; see instant claims 1, 7, 8, 33, 37 and 40. The inventor describes the use of antigen-binding fragments, including Fab; see col. 4, lines 61+ and instant claim 5. The inventor describes the use of a pharmaceutically acceptable carrier and adjuvants; see col. 9, lines 35+ and col. 23, lines 34+; see claims 1 and 6. The patent describes a suitable dosage range between 0.01-15 mg/kg body weight; see col. 26, lines 65+; meeting the dosages of claims 1-4, 38 and 39. It is noted here that the inventor teaches adjusting the dosage regimens to provide the optimum desired response and that the exact dosing regimen is usually sorted out during clinical trials in human patients; see col. 26, lines 63+ and col. 27, lines 24+. Also see col. 27, lines 1+ which discloses that several divided doses may be administered over time or the dose may be proportionally reduced or increased as indicated by the exigencies of the therapeutic situation; see instant claims 1-4, 38 and 39. The inventor teaches that the preferred administration route is by inhalation; see col. 25, lines 60+ and instant claim 32. See col. 12, lines 49+ which indicates that the composition may comprise a combination of binding molecules, wherein such binding molecules include monoclonal antibodies; see col. 12, lines 28+.  Of note, col. 7, lines 21 provides the following recitation: The term "neutralizing" as used herein in relation to the binding molecules of the disclosure refers to binding molecules that inhibit an influenza virus from replicatively infecting a target cell, regardless of the mechanism by which neutralization is achieved.  Thus, neutralization can, e.g., be achieved by inhibiting the attachment or adhesion of the virus to the cell surface, or by inhibition of the fusion of viral and cellular membranes following attachment of the virus to the target cell, and the like.
	Kwaks does not explicitly teach a combination of different antibodies as claimed in claims 1, 32, 41, 42 and 46-49.
Ekiert teaches that a cocktail of antibodies, including mAb CR6261 and CR8020, may protect against essentially all influenza A viruses implicated in human disease; see p. 849, middle column. The author also provides that an ideal, universal therapy should provide protection against both group 1 and group 2 influenza A viruses, as well as influenza B; see p. 849, middle column. CR8020 shows neutralizing activity against most group 2 viruses, including H3N2 and H7N7; see abstract. CR6261 neutralizes H1, H5, H9 and some H2s; see p. 844, col. 3.
Kauvar is cited for teaching that Mab53 neutralizes infection by H1N1, H7N3, H5N1 and H9N2; see para. 44. The inventor also characterizes the functional properties of Mab579, including its neutralization properties of infection by H1N1 and H3N2; see Figure 2 and Examples 2+. See para. 40 for providing the following, which supports a combination of antibodies: [0040] Thus, it is particularly useful to provide antibodies or other binding moieties which bind to multiple types of hemagglutinin protein by constructing bispecific antibodies. Particularly useful combinations are those that combine the binding specificity of MAB53 (H1, H5, H9) with MAB579 (H3, H7). 
Yasugi describes the IgG HuMAb 5A7 as broadly neutralizing influenza B virus strains belonging to the Yamagata or Victoria lineage; see Discussion, p. 6. 
Horowitz describes pharmaceutical compositions comprising neutralizing antibodies against influenza A subtypes and the use thereof for the treatment or prophylaxis of influenza; see whole document. The composition may be administered from about 1 ug/kg to 15 mg/kg; see para. 34 and 209.
Weltzin teaches that the antibody isotype may not be critical to the efficacy of topically administered antibodies in influenza studies; see p. 387, col. 1. The author notes that IgG antibody is used in most of the animal studies involving mucosal immunization because it is readily available; see p. 384, col. 2.
It would have been obvious for one of ordinary skill in the art to prepare a combination of antibodies which would provide protection against both group 1 and group 2 influenza A viruses, as well as influenza B, including various combinations comprising CR9114, CR6261, CR8020, Mab579, Mab53 and Mab5A7 as readily available IgG antibodies. One would have been motivated to do so for the advantage of providing an ideal, universal therapy as taught by Ekiert.
	While Kwak and Ekiert do not explicitly teach administering the antibodies within 48 hours after presumed infection, 24 hours after presumed infection and more than 24 hours and within 72 hours after presumed infection, one of ordinary skill in the art would have motivated to administer the antibodies at various time points after the presumed infection in order to gain optimal results, including as soon as the patient can get an appointment with the doctor after the “presumed” infection. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify other parameters, including the amount of antibodies in a composition and final volume of the composition, depending on use of the composition for the advantage of optimizing results in different subjects in view of weight, age, medical history, etc. See Horowitz for teaching administration of influenza neutralizing antibodies which may be administered from about 1 ug/kg to 15 mg/kg of antibody. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate an additive for nasal delivery, such as water. One would have been motivated to do so in order to prepare the composition for intranasal administration.
Separately, a microneutralization assay occurring in a tissue culture dish would not require a high amount of antibodies and a composition volume of 25 to 200 uL may be prepared for storage or shipment. Also note that a different rationale from Applicant’s is permissible; see MPEP 2144, “IV. RATIONAL DIFFERENT FROM APPLICANT’S IS PERMISSIBLE” which states that following: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art; for example, using various routes of administration, including inhalation, using different dosages in order to achieve an optimal result, using an adjuvant, using an antibody characterized by the prior art as being neutralizing for influenza A and B subtypes, etc.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. Applicant contends that the cited references do not teach the new limitation of claims 1 and 32 as amended.
In response, the new limitation merely describes the neutralizing monoclonal IgG antibodies as being effective in the presence, absence and reduction of effector function for the treatment or prophylaxis of influenza viral infection in a mammal. This is merely considered a functional limitation for the claimed IgG and does not change or limit the scope of the composition.
Thus, the rejection is maintained.
Claim Rejections - 35 USC § 103-Necessitated by the claim amendments
Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwaks (US Patent 8961978-previously cited), Ekiert et al. (Science, 2011-cited by the IDS), Kauvar (PGPUB 2014/0322210-previously cited), Yasugi et al. (PLoS Pathogens, 2013-cited by IDS), Horowitz (PGPUB 2012/0128671-cited by the IDS) and Weltzin et al. (Clin. Microbiol. Rev., 1999-cited by IDS) as applied to claims 1-6, 32, 34-39, 41, 42 and 44-49 above, and further in view of Mozdzanowska et al. (Journal of Virology, 2003-see attached form 892).
Claims 56 and 57 are directed to (in part): monoclonal antibodies which has reduced or absent effector function or is an antibody which lack Fc.
Mozdzanowska describes the virus-neutralizing activity mediated by the Fab fragment of an HA-specific antibody and characterizes the Fab fragment as sufficient for the resolution of influenza virus infection in a subject; see title. See p. 8325, col. 2 for teaching the intranasal administration of Fab following exposure to the virus. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use Fab fragments of antibodies for I.N. administration for the treatment of subjects against influenza infection. One would have been motivated to do so for the advantage of concentrating the Fab fragments from a combination of different antibodies in a small volume for I.N. administration. 
There would have been a reasonable expectation of success given the underlying material and methods are widely known, commonly used and successfully demonstrated as shown by Mozdzanowska; for example, preparing Fab, the neutralizing activity has been characterized, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648